The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu et al (US 2015/0381277 A1).
Regarding claim 1, Shimizu discloses (Fig. 5; para. 0046 – 0061 and 0099 – 0114) a semiconductor device 30A (optical transmitter) comprising (see annotated Fig. 5 below): 
a first silicon ring modulator 351,355 (“The modulator 351 is an example of a first modulator. The modulator 355 is an example of a second modulator” at para. 0106; use of silicon is described at para. 0058, 0076, 0236), wherein the first silicon ring modulator 351,355 comprises: 
a first bus waveguide 340 (para. 0103 and 0104); 
a first silicon ring 3511 (para. 0048 – 0050 and 0058) optically coupled to the first bus waveguide 340 (to modulate light; para. 0106); 
a second silicon ring 3551 (para. 0105 and 0058) optically coupled to the first bus waveguide 340 (to modulate light; para. 0106); 
a first heater 3514 configured to heat the first silicon ring 3511 (para. 0046); 
a second heater 3554 configured to heat the second silicon ring 3551 (para. 0105 and 0107); and 
a first switch 371 (para. 0105) having a first switching position (switched to a modulator 351; para. 0108) and a second switching position (switched to a redundant/backup modulator 355; para. 0114), 
wherein the first switch 371 is configured to: 
at the first switching position (switched to a modulator 351), electrically couple the first silicon ring 3511 to a first radio frequency (RF) circuit 10 (“TRANSMISSION-SIDE IC”; para. 0108; “the first electric circuit 10 and the second electric circuit 70 each are an integrated circuit (IC). The IC may be a CPU. Note that the first electric circuit 10 and the second electric circuit 70 each may be an LSI; para. 0025); and 
at the second switching position (switched to a redundant/backup modulator 355), electrically couple the second silicon ring 3551 to the first RF circuit 10 (para. 0108, 0113, and 0114).  






    PNG
    media_image1.png
    776
    1385
    media_image1.png
    Greyscale



Annotated Fig. 5.

Regarding claim 7, Shimizu teaches that the disclosed semiconductor device (transmission device 30A) and the first RF circuit 10 can be comprised into a transmission system 1 (Fig. 1; para. 0023 – 0026) and be a part thereof.  
Regarding claim 8, Shimizu expressly teaches (see annotated Fig. 5 provided above for claim 1) that the semiconductor device 30A further comprises: 
a first optical power monitor 3513 configured to measure an optical power in the first silicon ring 3511 (“The detector 3513 detects the intensity of light propagated from the ring resonator 3511” at para. 0051); and 
a second optical power monitor 3553 configured to measure an optical power in the second silicon ring 3551 (para. 0105 and 0107).  
Regarding claim 14, Shimizu discloses (Fig. 5; para. 0046 – 0061 and 0099 – 0114) a semiconductor device 30A (optical transmitter) comprising (see annotated Fig. 5 provided above for claim 1): 
a first bus waveguide 340 (para. 0103 and 0104); 
a first silicon ring 3511 (para. 0048 – 0050 and 0058) optically coupled to the first bus waveguide 340 (to modulate light; para. 0106); 
a backup silicon ring 3551 (para. 0105 and 0058) optically coupled to the first bus waveguide 340 (to modulate light; para. 0106); 
a first heater 3514 configured to heat the first silicon ring 3511 (para. 0046); 
a second heater 3554 configured to heat the backup silicon ring 3551 (para. 0105 and 0107); and 
a first switch 371 (para. 0105), wherein the first switch 371 is configured to electrically couple the first silicon ring 3511 to a first radio frequency (RF) circuit 10 (“TRANSMISSION-SIDE IC”; para. 0025 and 0108) when the first switch 371 is at a first switching position (switched to a modulator 351; para. 0108), and is configured to electrically couple the backup silicon ring 3554 to the first RF circuit 10 when the first switch 371 is at a second switching position (switched to a redundant/backup modulator 355; para. 0114).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 6, 11 – 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu.
Regarding claim 2, Shimizu teaches that the disclosed semiconductor device further comprises a first heater control circuit 360A (para. 0101), wherein the first heater control circuit 360A is configured to control the first heater 3514 and the second heater 3554 (para. 0101) such that during operation of the first silicon ring modulator 351,355, the first silicon ring 3511 and the second silicon ring 3551 are heated to a first temperature and a second temperature, respectively (para. 0053, 0054, 0057, 0101, 0107, 0156, 0181, 0197, and 0199). While Shimizu does not specify a relationship between the first temperature and the second temperature, it would be obvious to a person of ordinary skill in the art that the first temperature may be different from the second temperature for a variety of reasons, including but not limited to: a difference(s) between the structures of the first silicon ring 3511 and the second silicon ring 3551 due to fabrication tolerances which lead to a difference(s) between the resonant wavelengths of the two rings; and/or an intentional difference in parameters of the two ring (e.g., different radii, shapes, etc). Any difference, intended or unintended, would necessitate different temperatures for tuning the two rings to their respective resonant wavelengths.     
Regarding claim 3, Shimizu considers that a first resonant wavelength (at least one of wavelengths #1 – 4; para. 0110) of the first silicon ring 3511 is determined by the first temperature (produced by the first heater 3514), and a second resonant wavelength (wavelength #5; para. 0110) of the second silicon ring 3551 is determined by the second temperature (produced by the first heater 3554) (para. 0053, 0054, 0057, 0101, 0107, 0156, 0181, 0197, and 0199).  
Regarding claim 4, Shimizu considers that during the operation of the first silicon ring modulator 351,355, the first resonant wavelength of the first silicon ring 3511 at the first temperature matches an operating wavelength (at least one of wavelengths #1 – 4; para. 0110) of the first silicon ring modulator 351,355 (para. 0106, 0107, and 0111 – 0114).  
Regarding claim 5, Shimizu considers that during the operation of the first silicon ring modulator 351,355, a second resonant wavelength (wavelength # 5) of the second silicon ring 3551 at the second temperature is different from the operating wavelength (at least one of wavelengths # 1- 4) of the first silicon ring modulator 3511.  
Regarding claim 6, Shimizu considers that during the operation of the first silicon ring modulator 351,355, the first switch 371 is configured to be at the first switching position (switched to a modulator 351) when a first resonant wavelength (at least one of wavelengths #1 – 4; para. 0110) of the first silicon ring 3511 at the first temperature matches an operating wavelength (at least one of wavelengths #1 – 4; para. 0110) of the first silicon ring modulator 351,355, or at the second switching position (switched to a redundant/backup modulator 355) when a second resonant wavelength (wavelength # 5, which may be selected to be one of wavelengths #1 – 4) of the second silicon ring 3551 at the second temperature matches the operating wavelength of the first silicon ring modulator 351,355. 
Regarding claims 11 – 13, Figure 5 of Shimizu illustrates, by way of example but not limitation, two ring resonators 3511,3551 that form two ring modulators 351(main),355(redundant/backup). Shimizu does not limit the number of modulators to two and illustrates ring cascades including at least four modulators (Figs. 2 and 3). Hence, Shimizu renders obvious that the device in Fig. 5 can be extended to four or more resonators (two pairs or more pairs), so that the semiconductor device 30A further comprises a second silicon ring modulator having a structure similar to that of the first silicon ring modulator 351,355 and comprising another pair of rings (third and fourth), of which one ring (e.g., the third ring) is used for normal operation and the other (the fourth ring) is a redundant/backup ring and can be switched on if/when the third ring fails/malfunctions, i.e., the same principle of operation and benefit as those of the instant application. 
Further for claims 12 and 13, an embodiment with four or more resonators would fully meet the corresponding limitations. A proper mapping is self-evident/self-explanatory, based on the detailed explanation provided above for claims 1 – 6.  
Regarding claim 18, Shimizu teaches expressly or renders obvious all of the recited step limitations of a corresponding method of operating a silicon ring modulator 351,355 having a first ring 3511, a second ring 3551, and a bus waveguide 340 optically coupled to the first ring 3511 and the second ring 3551, the method comprising (as detailed above for claims 1 – 8 and 14): 
injecting a light signal (from a light source 311A) having a first wavelength (at least one of wavelength # 1 - 4) into the bus waveguide 340; 
heating the first ring 3511 to a first temperature, wherein a first resonant wavelength (at least one of wavelength # 1 - 4) of the first ring 3511 at the first temperature matches the first wavelength of the light signal; 
heating the second ring 3551 (backup ring) to a second temperature different from the first temperature; and 
modulating the light signal coupled into the first ring 3511 by applying a radio frequency (RF) signal (from the first RF circuit 10) to the first ring 3511.  
Regarding claims 15 – 17, 19, and 20, Shimizu teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1 – 8 and 14. A proper mapping is self-evident/self-explanatory, based on the detailed explanation provided above for claims 1 – 8 and 14.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Nicholson et al (US 9,389,365 B2).
Regarding claim 9, while Shimizu shows only embodiments with one bus waveguide 340, Nicholson discloses (Fig. 1) an array/cascade of rings (109-1 through 109-n) coupled to a first bus waveguide 103 and to a second bus waveguide 105. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device Shimizu can further comprise a second bus waveguide optically coupled (e.g., on the other opposite side from the first bus waveguide 340) to the first silicon ring 3511 and the second silicon ring 3551. The motivation for using a second bus waveguide is that the direction of light propagation can be reversed and the optical path can be folded to allow for denser integration (as seen in Fig. 1 of Nicholson). 
Regarding claim 10, the Shimizu – Nicholson considers that during operation of the first silicon ring modulator 351,355, the first bus waveguide 340 is configured to receive an input light signal (from a light source 311A), and the second bus waveguide is configured to output a modulated light signal, wherein the modulated light signal is the input light signal modulated by an RF signal from the first RF circuit 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10215925
US 8660390
US 10297981
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896